DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Regarding limitation “play audio content via the one or more audio amplifiers and the one or more speakers at a first volume level that is lower than or equal to a first volume limit “ Rosenberg teaches in [0048], nominal volume level set by the user; and 207 of Fig. 2; Examiner notes since the “first volume level” can be equal to the “first volume limit”, Rosenberg’s nominal volume level reads on both limitations;
Rosenberg further teaches the following: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, detail (i)reduce the first volume limit to a second volume limit ([0048] In the "yes" branch, the process proceeds along arrow 204 to step 206. At step 206, the routines of the present invention perform an Intelligent Automatic Volume Reduction routine in which the currently playing media audio signal is automatically reduced in volume so that the user can better hear the ambient sounds around him or her…The volume reduction may be reduced by a fixed amount, for example to 65% of the nominal volume level set by the user; Here Examiner again notes the nominal volume level is the claimed “the first volume limit” and 65% of the nominal volume level is the claimed “second volume limit”.); and (ii) when the first volume level is greater than the second volume limit, reduce a playback volume of the audio content at the first playback device from the first volume level to a second volume level that is lower than or equal to the second volume limit (Examiner notes nominal volume level is indeed greater than the “65% of the nominal volume level”. Examiner further notes since the “second volume level” can be equal to the “second volume limit”, Rosenberg’s 65% of the nominal volume level reads on both limitations.). 
For at least these reasons, Examiner respectfully maintains that the prior art of record fully teach the outstanding limitations of the claims.
Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:  “(iii)” should be changed to “(ii)”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,898,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are generally broader version of the patented claims, which anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Both the patent and the application are directed toward adjusting volume based on a trigger event, and reverting the volume back to original levels once the trigger event ends. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,437,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are generally broader version of the patented claims, which anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Both the patent and the application are directed toward adjusting volume based on a trigger event, and reverting the volume back to original levels once the trigger event ends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2007/0189544).
Claim 1
Rosenberg teaches a first playback device (media player 100 of Fig. 1) comprising: one or more processors; a network interface (90 or 65 of Fig. 1; [0036] The transceiver 65 is envisioned to be of a radio frequency type normally associated with computer networks for example, wireless computer networks based on BlueTooth.TM. or the various IEEE standards 802.11.sub.x., where x denotes the various present and evolving wireless computing standards.); 
one or more audio amplifiers (Audio subsystem 95 of Fig. 1) configured to drive one or more speakers (95B of Fig. 1); and tangible, non-transitory computer-readable media comprising program instructions encoded therein, wherein the program instructions, when executed by the one or more processors, configure the first playback device to: 
play audio content via the one or more audio amplifiers and the one or more speakers at a first volume level that is lower than or equal to a first volume limit ([0038] Lastly, an audio subsystem 95 is provided and electrically coupled to the communications infrastructure 90. The audio subsystem is configured for the playback and recording of digital media, for example, multi or multimedia encoded in any of the exemplary formats MP3, AVI, WAV, MPG, QT, WMA, AIFF, AU, RAM, RA, MOV, MIDI, etc.; [0048], nominal volume level set by the user; and 207 of Fig. 2; Examiner notes since the “first volume level” can be equal to the “first volume limit”, Rosenberg’s nominal volume level reads on both limitations);
detect an activation of an emergency alarm while the first playback device is playing the audio content ([0043], The program flow shown would generally be performed in parallel with other processes performed by the media player, including processes that select and/or play media items by accessing media content from memory and outputting an audio representation of such media content through headphones and/or other similar audio presentation hardware. [0047] The process then proceeds to step 203 wherein a set of conditional routines are performed based upon whether or not a characteristic form (e.g. a signal conforming to A, B, or C above) is identified as present within the ambient signal. A characteristic form is a sound or signal that when detected by the media player will cause an audible adjustment to the output of the media player such that the user will be enabled to better hear ambient sounds. Thus in step 203, conditional routines are performed based upon whether or not the ambient signal has been identified to contain one or more of…(C) the non-verbal sound of an alarm and/or siren and/or other similar emergency related alert.); and 
in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, detail (i)reduce the first volume limit to a second volume limit ([0048] In the "yes" branch, the process proceeds along arrow 204 to step 206. At step 206, the routines of the present invention perform an Intelligent Automatic Volume Reduction routine in which the currently playing media audio signal is automatically reduced in volume so that the user can better hear the ambient sounds around him or her…The volume reduction may be reduced by a fixed amount, for example to 65% of the nominal volume level set by the user; Here Examiner again notes the nominal volume level is the claimed “the first volume limit” and 65% of the nominal volume level is the claimed “second volume limit”.); and (ii) when the first volume level is greater than the second volume limit, reduce a playback volume of the audio content at the first playback device from the first volume level to a second volume level that is lower than or equal to the second volume limit (Examiner notes nominal volume level is indeed greater than the “65% of the nominal volume level”. Examiner further notes since the “second volume level” can be equal to the “second volume limit”, Rosenberg’s 65% of the nominal volume level reads on both limitations.). 
Claim 2
Rosenberg teaches the first playback device of claim 1, further comprising a microphone (95A of Fig. 1), wherein the program instruction that, when executed by the one or more processors, configure the first playback device to detect the activation of the emergency alarm while the first playback device is playing the audio content comprise program instruction that, when executed by the one or more processors, configure the first playback device to detect the activation of the emergency alarm via the microphone ([0039] The audio subsystem includes a microphone 95A which is used for the detection of sound signals from the user's local ambient environment.).  
Claim 3
Rosenberg teaches the first playback device of claim 1, wherein the program instruction that, when executed by the one or more processors, configure the first playback device to detect the activation of the emergency alarm while the first playback device is playing the audio content comprise program instruction that, when executed by the one or more processors, configure the first playback device to receive an indication of the activation of the emergency alarm via the network interface ([0039], In some embodiments the microphone is interfaced to the media player by a Bluetooth communication link. Therefore Examiner interprets the detection comprises receiving the indication of the alarm via a Bluetooth communication interface.). 
Claim 4
Rosenberg teaches the first playback device of claim 1, wherein the program instruction that, when executed by the one or more processors, configure the first playback device to reduce the playback volume of the audio content at the first playback device from the first volume level to a second volume level that is lower than or equal to the second volume limit comprise program instruction that, when executed by the one or more processors, configure the first playback device to mute playback of the audio content at the first playback device ([0058] Note--in some embodiments the mixed volume level is such that the musical audio content is gradually decreased down to substantially zero while the ambient audio musical content is gradually increased up to the prior music volume level.).  
Claim 5
Rosenberg teaches the first playback device of claim 1, wherein the program instructions comprise further program instructions that, when executed by the one or more processors, configure the first playback device to: 
after reducing the playback volume of the audio content at the first playback device from the first volume level to a second volume level that is lower than or equal to the second volume limit in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, detect a deactivation of the emergency alarm; and in response to detecting the deactivation of the emergency alarm, increase the playback volume of the audio content at the first playback device to the first volume ([0057], This mixed audio signal with new volume relative volume levels lasts for a period of time.  Then after the period of time the routines of the present invention automatically resume the audio to the nominal volume levels (in this case the ambient audio content going to zero volume).). 
Claims 8-12
These claims recite substantially the same limitations as those provided in claims 1-5 respectively, and therefore they are rejected for the same reasons.
Claim 15
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Rosenberg teaches a method performed by a first playback device, the method comprising: 
playing audio content via one or more audio amplifiers and one or more speakers in the first playback device (Audio subsystem 95 of Fig. 1; [0038] Lastly, an audio subsystem 95 is provided and electrically coupled to the communications infrastructure 90. The audio subsystem is configured for the playback and recording of digital media, for example, multi or multimedia encoded in any of the exemplary formats MP3, AVI, WAV, MPG, QT, WMA, AIFF, AU, RAM, RA, MOV, MIDI, etc.; [0040] The audio subsystem also includes headphones (or other similar personalized audio presentation units that display audio content to the ears of a user) 95B.) at a first volume level that is lower than or equal to a first volume limit ([0048], nominal volume level set by the user; and 207 of Fig. 2; Examiner notes since the “first volume level” can be equal to the “first volume limit”, Rosenberg’s nominal volume level reads on both limitations); 
detecting an activation of an emergency alarm while the first playback device is playing the audio content ([0043], The program flow shown would generally be performed in parallel with other processes performed by the media player, including processes that select and/or play media items by accessing media content from memory and outputting an audio representation of such media content through headphones and/or other similar audio presentation hardware. [0047] The process then proceeds to step 203 wherein a set of conditional routines are performed based upon whether or not a characteristic form (e.g. a signal conforming to A, B, or C above) is identified as present within the ambient signal. A characteristic form is a sound or signal that when detected by the media player will cause an audible adjustment to the output of the media player such that the user will be enabled to better hear ambient sounds. Thus in step 203, conditional routines are performed based upon whether or not the ambient signal has been identified to contain one or more of…(C) the non-verbal sound of an alarm and/or siren and/or other similar emergency related alert.); and 
in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, detail (i)reduce the first volume limit to a second volume limit ([0048] In the "yes" branch, the process proceeds along arrow 204 to step 206. At step 206, the routines of the present invention perform an Intelligent Automatic Volume Reduction routine in which the currently playing media audio signal is automatically reduced in volume so that the user can better hear the ambient sounds around him or her…The volume reduction may be reduced by a fixed amount, for example to 65% of the nominal volume level set by the user; Here Examiner again notes the nominal volume level is the claimed “the first volume limit” and 65% of the nominal volume level is the claimed “second volume limit”.); and (ii) when the first volume level is greater than the second volume limit, reduce a playback volume of the audio content at the first playback device from the first volume level to a second volume level that is lower than or equal to the second volume limit (Examiner notes nominal volume level is indeed greater than the “65% of the nominal volume level”. Examiner further notes since the “second volume level” can be equal to the “second volume limit”, Rosenberg’s 65% of the nominal volume level reads on both limitations.). 
Claim 16
This claim recites substantially the same limitations as those provided in claim 2 above, and therefore it is rejected for the same reasons.
Claim 17
This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.
Claim 18
This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2007/0189544) in view of H.M. et al. (US 2015/0332585).
Claim 6
Rosenberg teaches the first playback device of claim 1, wherein the program instruction that, when executed by the one or more processors, configure the first playback device to detect the activation of the emergency alarm while the first playback device is playing the audio content comprise program instruction that, when executed by the one or more processors, configure the first playback device to detect the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least a second playback device ([0035] The transceiver 65 facilitates the remote exchange of data and synchronizing signals between and among the various media players 100A, 100B, 100C in processing communications with 85 with this media player 100; 
program instructions comprise further program instructions that, when executed by the one or more processors, configure the first playback device to: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback device, wherein the second playback device is playing the audio content at a third volume level that is lower than or equal to a third volume limit ([0048], nominal volume level set by the user; and 207 of Fig. 2; Examiner notes since the “third volume level” can be equal to the “third volume limit”, Rosenberg’s nominal volume level reads on both limitations), additionally (i) cause the second playback device to reduce the third volume limit to a fourth volume limit ([0048] In the "yes" branch, the process proceeds along arrow 204 to step 206. At step 206, the routines of the present invention perform an Intelligent , and (iii) when the third volume level is greater than the fourth volume limit, cause the second playback device to reduce a playback volume of the 4 6074231616/558,46215-1104-CON0819 (0383831)audio content at the second playback device from the third volume level to a fourth volume level that is lower than or equal to the fourth volume limit. (Examiner notes nominal volume level is indeed greater than the “65% of the nominal volume level”. Examiner further notes since the “fourth volume level” can be equal to the “fourth volume limit”, Rosenberg’s 65% of the nominal volume level reads on both limitations. Therefore Examiner respectfully notes, this limitation regarding the second playback device adjusting the volume level/limit based on an emergency alarm follows the same logic provided above in claim 1 with respect to the first playback device [0060], In response to receiving the specific electronic alert signal from the separate device within the user's local environment, the media player may automatically reduce the playing volume of the media content to the user for a period of time. This feature is useful in a ubiquitous computing environment in which a plurality of intelligent devices may coexist within a local environment of the user as he or she listens to music through the portable media player.). 
However, Rosenberg does not explicitly detail wherein the program instructions comprise further program instruction that, when executed by the one or more processors, configure the first playback device to: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback 
H.M. teaches wherein the program instructions comprise further program instruction that, when executed by the one or more processors, configure the first playback device to: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback device, additionally causing the second playback device to reduce a playback volume of the audio content ([0017] Also included within the secured area may be one or more entertainment devices 32. The entertainment devices could be, for example, a Smart TV, Smart Home theater systems, etc. The entertainment device may be a television set, a home entertainment center or any of a number of other devices that emit audio energy (signals). [0024] Under the illustrated embodiment, the security system operates to automatically reduce the volume of any entertainment devices within the secured area. Claim 9. The method as in claim 1 wherein the audio device further comprises a plurality of audio devices that each receive the notification and automatically reduce a respective volume of the audio device. [0031], the volume control processor of the alarm panel immediately sends a volume control message to each active entertainment device within the secured area that either mutes the volume or reduces the volume to some low level (e.g., 5% of full volume).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate reduction of volume in multiple devices as taught by H.M. with the media player of Rosenberg, because doing so would have reduced the possibility that any authorized persons within the secured area do not hear the call from the central monitoring station inquiring about the possibility of a false alarm ([0024] of H.M.).    
Claim 7
program instructions comprise further program instructions that, when executed by the one or more processors, configure the first playback device to: after reducing the first volume to the second volume limit and reducing the third volume limit to the fourth volume limit, detect a deactivation of the emergency alarm; and in response to detecting the deactivation of the emergency alarm, (i) increase the second volume limit to the first volume limit and (ii) cause the second playback device to increase the fourth volume limit to the third volume limit ([0049] of Rosenberg, In this way the routine continues to capture and process a steady stream of ambient audio signals and responds accordingly with volume reduction and/or resumption. [0031] of H.M., The termination of the call is detected by the volume control processor within the alarm panel. Upon the detection of the termination of the call, the volume control processor within the alarm panel sends a second message to the entertainment device canceling the volume reduction and returning the entertainment device to its normal state of operation.).
Claims 13-14
These claims recite substantially the same limitations as those provided in claims 6-7 respectively, and therefore they are rejected for the same reasons.
Claims 19-20
These claims recite substantially the same limitations as those provided in claims 6-7 respectively, and therefore they are rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654